
	
		I
		112th CONGRESS
		1st Session
		H. R. 604
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Harper (for
			 himself and Mrs. McMorris Rodgers)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Rehabilitation Act of 1973 to authorize
		  grants for the transition of youths with significant disabilities to adulthood,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transition toward Excellence,
			 Achievement, and Mobility through Employment Act of 2011
			 or TEAM–Employment Act of
			 2011.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)Disability is a natural part of the human
			 experience and in no way should diminish the opportunity of citizens with
			 disabilities, including individuals with the most significant disabilities, for
			 full participation in society (including school, work, family, social
			 engagement, interpersonal relationships, and community), independent living,
			 and economic self sufficiency.
				(2)Self-determination
			 and informed choice are essential elements in all program and service
			 options.
				(3)Work for pay
			 (employment) is a valued activity both for individuals and society. Employment
			 provides both tangible and intangible benefits. Employment helps people achieve
			 independence and economic self-sufficiency. Employment also gives people
			 purpose, dignity, self-esteem, and a sense of accomplishment and pride as well
			 as an ability to contribute to society as a whole.
				(4)Individuals with
			 disabilities, including those with the most significant disabilities, should
			 enjoy a presumption that they can achieve integrated employment with
			 appropriate services and supports.
				(5)More than 30 years
			 of research and experience demonstrates that all youth, including youth with
			 disabilities, achieve better outcomes when they have access to—
					(A)high quality
			 standards-based education in an inclusive setting;
					(B)information about
			 career options and exposure to the world of work, including structured
			 internships;
					(C)participation in
			 post-secondary education;
					(D)opportunities to
			 develop social, civic, and leadership skills;
					(E)strong connections
			 to caring adults;
					(F)safe places to
			 interact with their peers; and
					(G)support services
			 and specific accommodations to allow them to become independent adults.
					(6)The diverse and
			 complex needs of today’s youth cannot be met by one’s family, school district,
			 government program, or private organization acting alone. The successful
			 transition of all youth to adulthood and a productive, independent,
			 self-sufficient life demands coordination and collaboration across agencies,
			 along with an integrated services approach to serving youth at the Federal,
			 State, and local levels.
				(b)PurposesThe
			 purposes of this Act are the following:
				(1)To create a systemic focus on cultivating
			 the high expectations for youth with significant disabilities to transition
			 successfully into adulthood and be able to work in integrated employment, earn
			 a liveable wage, and live independently in integrated communities through
			 public policies that advance equality of opportunity, informed choice,
			 employment first principles, and economic self-sufficiency.
				(2)To promote
			 innovative strategies to foster academic, professional, and social inclusion,
			 and the solidification of long-term services and supports required to ensure
			 full integration into the society (including school, work, family, social
			 engagement, interpersonal relationships, and community living).
				(3)To better define
			 and coordinate specific services related to the effective transition of youth
			 with significant disabilities.
				(4)To eliminate
			 barriers and provide incentives for multiple stakeholders to collaborate and
			 improve transition services for youth with significant disabilities.
				(5)To create a
			 holistic system across multiple Federal, State, and local public entities
			 promoting employment first strategies and the successful transition of youth
			 with significant disabilities into adulthood through strengthened coordination
			 among and between public entities, including the alignment of planning
			 processes, implementation systems, and funding streams.
				(6)To align, enhance,
			 and improve performance and accountability measures among public entities
			 involved in the transition of youth with significant disabilities into
			 adulthood.
				(7)To provide
			 financial incentives to States to align their planning processes across and
			 within public entities involved in transitioning, strengthen and coordinate
			 regulations to ensure cross-agency emphasis on the promotion of employment
			 first policies and practices, and re­balance resources toward an employment
			 first paradigm to focus on the preferred outcomes of advancing integrated
			 employment, economic self-sufficiency, independent living, and community
			 participation for youth and adults with significant disabilities.
				(8)To ensure proper
			 level of professional development training of publicly financed service
			 delivery professionals involved in the transition of youth with significant
			 disabilities into adulthood on evidence-based promising practices.
				3.Definitions
			(a)Assessment for
			 determining eligibility and vocational rehabilitation needsSection 7(2) of the Rehabilitation Act of
			 1973 (29 U.S.C. 705(2)) is amended—
				(1)in subparagraph
			 (B)—
					(A)in clause (iii),
			 by striking and at the end;
					(B)in clause (iv), by
			 adding and at the end; and
					(C)by adding at the
			 end the following new clause:
						
							(v)uses, to the maximum extent possible,
				information obtained from experiences in integrated employment settings in the
				community and other integrated community settings, and does not include
				information from assessments of experiences in sheltered workshops and similar
				segregated settings;
							;
				and
					(2)by adding at the
			 end the following:
					
						Such term
				shall be based on the presumption that the individual is capable of attaining
				post-secondary education, integrated employment, or
				both..
				(b)Supported
			 employmentSection 7(35) of the Rehabilitation Act of 1973 (29
			 U.S.C. 705(35)) is amended—
				(1)in subparagraph
			 (A), by striking , or employment in integrated work settings in which
			 individuals are working toward competitive work and inserting or
			 integrated employment; and
				(2)by striking subparagraph (B) and inserting
			 the following new subparagraph:
					
						(B)Minimum
				compensation and other requirementsSuch term includes placement in individual
				integrated employment settings and not in enclave or segregated settings, at
				the greater of minimum or competitive wages that are paid for by the employer,
				with benefits comparable to benefits of other
				employees.
						.
				(c)Supported
			 employment servicesSection
			 7(36) of the Rehabilitation Act of 1973 (29 U.S.C. 705(36)) is amended—
				(1)in subparagraph
			 (B), by striking and at the end;
				(2)in subparagraph
			 (C)—
					(A)by striking
			 18 months and inserting 48 months; and
					(B)by striking the
			 period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new subparagraphs:
					
						(D)maximize integration of the individual
				within the workplace, with emphasis on facilitating the use of existing natural
				supports supplemented as necessary with staff supports paid for through funds
				authorized by the designated State unit; and
						(E)allow for activities related to customized
				employment, or a set of activities implemented during the search for employment
				leading to an integrated employment outcome for an individual with a
				disability, which includes a negotiated relationship with an employer that
				focuses on unmet needs and other specific value-added to employers rather than
				open, demand job slots; and a process of discovery, job seeker exploration,
				development of descriptive profile documents, individualized employment
				planning, development of innovative representation materials, completion of an
				employer needs analysis, job negotiation and representation by a job developer
				as determined by the
				individual.
						.
				(d)Transition
			 servicesSection 7(37) of the
			 Rehabilitation Act of 1973 (29 U.S.C. 705(37)) is amended—
				(1)by striking
			 The term and inserting the following:
					
						(A)In
				generalThe
				term
						;
				(2)by inserting
			 and customized employment after supported
			 employment;
				(3)by inserting
			 , asset development services after adult
			 services;
				(4)by striking
			 The coordinated set of activities and inserting the
			 following:
					
						(B)Coordinated set
				of activitiesThe coordinated
				set of
				activities
						;
				(5)by striking
			 objectives, and inserting the following: objectives;
			 school-based preparatory experiences, career preparation, and integrated
			 work-based learning experiences (inclusive of in-school, after school and work
			 experiences outside the traditional school setting where other youth without
			 disabilities are engaged in similar activities); youth development and
			 leadership; connecting activities; training in self-advocacy,
			 self-determination skills, and peer mentoring; family involvement and
			 supports;; and
				(6)by adding at the
			 end the following new subparagraph:
					
						(C)Rule of
				constructionSuch term does
				not include the use of facility-based employment and activity settings, such as
				sheltered workshops, day habilitation centers, and enclave work settings.
				Additionally, the coordinated set of activities should lead to the attainment
				of at least one of the following outcomes: post-secondary education, long-term
				integrated employment (including supported employment or customized
				employment), asset development, independent living, and community
				participation.
						.
				(e)Other
			 definitionsSection 7 of the Rehabilitation Act of 1973 (29
			 U.S.C. 705) is amended by adding at the end the following new
			 paragraphs:
				
					(40)Asset
				developmentThe term
				asset development means a strategy to assist low-income workers
				and job seekers, including individuals with disabilities, move toward economic
				security and greater financial self-sufficiency through income preservation,
				effective money and credit management, the pursuit of post-secondary education,
				the purchase of a home, business startup and growth, and the setting aside of
				resources for longer-term needs and retirement.
					(41)Asset
				development servicesThe term
				asset development services means services relating to asset
				development, including services such as financial education, tax filing
				assistance and access to beneficial tax credits and other provisions, and use
				of social security work incentives and individual development accounts (IDAs)
				and coordination with other savings programs, including family self-sufficiency
				programs, college savings accounts, and home and small business ownership
				assistance.
					(42)Integrated
				employmentThe term
				integrated employment means work compensated at the greater of
				minimum wage or competitive wages with related employment benefits, occurring
				in a typical work setting where the employee with the disability interacts or
				has the opportunity to interact continuously with non-disabled co-workers, has
				an opportunity for advancement and mobility, and is preferably engaged in
				full-time
				employment.
					.
			4.Demonstration and
			 training programs
			(a)In
			 generalSection 303(b)(1) of the Rehabilitation Act of 1973 (29
			 U.S.C. 773(b)(1)) is amended by adding at the end the following new sentence:
			 The Commissioner may provide up to 10 grants to or enter into 10
			 contracts with (or a combination thereof, not to exceed a total of 10 grants
			 and contracts) eligible entities under this subsection during a fiscal year. A
			 grant provided or contract entered into under this subsection shall be provided
			 or entered into, as the case may be, for a period of five years. An eligible
			 entity may not receive more than one grant or enter into more than one contract
			 during a five-year period..
			(b)Effective
			 dateThe amendment made by subsection (a) takes effect on the
			 date of the enactment of this Act and applies with respect to grants provided
			 under section 303(b) of the Rehabilitation Act of 1973 for fiscal years
			 beginning on or after the date of the enactment of this Act.
			5.Grants for
			 transition of youths with significant disabilities to adulthood
			(a)In
			 generalTitle III of the
			 Rehabilitation Act of 1973 (29 U.S.C. 771 et seq.) is amended by adding at the
			 end the following new section:
				
					307.Grants for
				transition of youths with significant disabilities to adulthood
						(a)DefinitionsIn this section:
							(1)Braided
				fundingThe term
				braided funding means a resource utilization strategy to maximize
				the efficient access and use of existing resources through the coordination,
				sequencing, and integration of available funding from multiple public agencies
				and private sources.
							(2)Customized
				employmentThe term
				customized employment means a set of strategies implemented during
				the search for employment leading to an integrated employment outcome for an
				individual with a disability, which includes the following components:
								(A)A negotiated
				relationship with an employer that focuses on unmet needs and other specific
				value-added to the employer rather than open, demand job slots.
								(B)A process of
				discovery, job seeker exploration, development of descriptive profile
				documents, individualized employment planning, innovative representation
				materials, employer needs analysis, and representation by a job
				developer.
								(3)Employment
				firstThe term
				employment first—
								(A)means a delivery
				model of publicly financed supports for individuals with disabilities,
				including individuals with significant disabilities and individuals with the
				most significant disabilities, that effectuates on a systemic basis the
				presumption of integrated employment as the primary or preferred employment
				outcome of such individuals; and
								(B)includes policies,
				practices, and procedures promulgated through Federal and State governmental
				entities, including policies, practices, and procedures requiring that public
				systems have a statutory responsibility to provide services that align their
				priorities, funding and reimbursement practices, and policies and guidance to
				promote, encourage, incentivize, and prioritize services and supports that lead
				to integrated employment outcomes.
								(4)Person-centered
				planning processThe term
				person-centered planning process means a process that enables and
				assists a youth with a significant disability to identify and access a
				personalized mix of paid and non-paid services and supports that will assist
				such youth to achieve individually defined outcomes in the most integrated
				community setting.
							(5)State
				Intellectual and Developmental Disabilities AgencyThe
				term State Intellectual and Developmental Disabilities Agency
				means the primary State agency or subdivision with administrative,
				programmatic, and operational responsibility for the full range of services and
				supports furnished to individuals with intellectual and developmental
				disabilities.
							(6)Youth with a
				significant disabilityIn
				this subsection, the term youth with a significant disability
				means an individual who—
								(A)is an individual
				with a significant disability or an individual with a most significant
				disability; and
								(B)has attained the
				age of 14 but has not attained the age of 27.
								(b)Grants
							(1)In
				generalFor each of the
				fiscal years 2012 through 2016, the Assistant Secretary for Special Education
				and Rehabilitative Services, in cooperation with the officials specified in
				paragraph (2), is authorized to provide grants to eligible entities to carry
				out the activities authorized under this section.
							(2)Officials
				specifiedThe officials
				specified in this paragraph are the Commissioner of the Agency on Developmental
				Disabilities, the Director of Medicaid Operations at the Centers for Medicare
				and Medicaid Services, and the Assistant Secretary of Labor for Disability
				Employment Policy.
							(3)Number of
				grants; duration; number of grants per eligible entityThe Assistant Secretary for Special
				Education and Rehabilitative Services may provide up to 10 grants under this
				subsection during a fiscal year. A grant provided under this subsection shall
				be provided for a period of five years. An eligible entity may not receive more
				than one grant during a five-year period.
							(c)Eligible
				entitiesTo be eligible to
				receive a grant under subsection (a), an entity shall be a consortium
				that—
							(1)consists of and is managed by, at a
				minimum, representatives from the State educational agency, the State
				Intellectual and Developmental Disabilities Agency, the State vocational
				rehabilitation agency, the State Medicaid agency, the State department of labor
				and workforce investment board, and the State department of higher
				education;
							(2)includes
				stakeholders who will be involved in the planning and implementation of funds
				made available through the grant, including—
								(A)representatives
				from local or regional University Centers for Excellence in Developmental
				Disabilities Education, Research, and Service, State protection advocacy and
				client assistance programs, State councils on developmental disabilities, and
				centers on independent living; and
								(B)representatives
				from self-advocacy organizations and family organizations; and
								(3)includes additional public and private
				individuals and entities with demonstrated expertise in providing transition
				services that result in post-secondary education, integrated employment, and
				economic advancement for individuals with significant disabilities and
				individuals with the most significant disabilities with expertise in the
				provision of supported employment services and customized employment strategies
				and that—
								(A)provide services
				resulting in integrated post-secondary education outcomes or integrated
				employment outcomes at the greater of minimum or competitive wages with access
				to related health and employment benefits;
								(B)have expertise in
				person-centered planning processes; or
								(C)have experience operating mentoring or
				advocacy training programs for individuals with significant disabilities and
				individuals with the most significant disabilities in culturally and
				socioeconomically diverse communities.
								(d)ApplicationAn eligible entity that desires to receive
				a grant under subsection (a) shall submit to the Assistant Secretary for
				Special Education and Rehabilitative Services an application at such time, in
				such manner, and including such information as the Assistant Secretary may
				require. Each application shall include—
							(1)an implementation
				plan, including the identification of the lead agency by the State, describing
				the actions the entity intends to take to carry out the activities authorized
				under this subsection;
							(2)assurances that a memorandum of
				understanding among the participating State agencies will be developed
				outlining key steps to be taken to collaborate and coordinate efforts to
				institute systemic change related to employment first, including braided
				funding and a uniform focus on improving outcomes in post-secondary education,
				integrated employment, and economic advancement for youths with significant
				disabilities;
							(3)a description of the means and mechanisms
				by which participating State agencies will coordinate efforts to evaluate and
				reform existing State laws, regulations, guidelines, operational procedures,
				and funding practices, including braided funding, to institute systemic change
				related to employment first, focused on improving outcomes in post-secondary
				education, integrated employment, and economic advancement for youths with
				significant disabilities;
							(4)an evaluation plan
				describing the strategy the entity will use to evaluate the use of funds made
				available through the grant, with a specific focus on the collection of data
				(by age, race, gender, geographic area, type of disability, income level,
				communication level, and use of assistive technology) tracking, at a
				minimum—
								(A)the number of youths with significant
				disabilities who directly enter integrated employment opportunities paid at the
				greater of minimum wage or competitive wages with access to related employment
				and health benefits, or a post-secondary educational or training program that
				is focused on leading to an integrated employment outcome, upon exiting the
				school system;
								(B)the wages and
				number of hours worked of youths per pay period;
								(C)the impact of
				employment on any State and Federal benefits received;
								(D)indicators on the types of settings in
				which youths benefitting from the State grant primarily reside;
								(E)indicators of
				improved economic status and self-sufficiency;
								(F)data on those youths with significant
				disabilities for whom a post-secondary or integrated employment outcome has not
				yet occurred, including information on why such outcome has not yet been
				attained, and additional information such as the number of months an individual
				has not had a post-secondary education or integrated employment outcome, and
				the progress made to date on efforts to ensure that an individual achieves a
				post-secondary education or integrated employment outcome; and
								(G)location and type of settings where youths
				who are receiving services through the grant are living;
								(5)a description of how the eligible entity
				will disseminate information about the types of transition services and the
				impact of such services on the lives of youths with significant disabilities
				who are served by the project; and
							(6)a description of the approaches the
				eligible entity intends to use to coordinate activities with relevant service
				providers in the localities in which the activities of the grant will be
				focused.
							(e)Authorized
				activitiesAn entity that
				receives a grant under this subsection shall use the funds made available
				through the grant to carry out the following activities for youths with
				significant disabilities:
							(1)The development of innovative and effective
				practices through person-centered planning processes for attaining integrated
				employment experiences, including customized employment, supported employment
				services, and employment experiences after school, on weekends, and in the
				summer months.
							(2)The development of objectives and
				activities based upon the highest expectations of youths with significant
				disabilities and related to the following areas:
								(A)Academic and
				school-based preparatory experiences, including access to the general education
				curriculum in the least restrictive environment.
								(B)Work and career
				readiness.
								(C)Self-determination
				and leadership.
								(D)Comprehensive
				community connections.
								(E)Life-long
				learning.
								(F)Family involvement
				and engagement.
								(3)The development of
				appropriate and effective curricula and the deployment of professionals with
				expertise to provide training to school personnel, including transition
				coordinators, and other personnel connected to the implementation of the
				implementation plan of the grantee to enable such school personnel to develop
				skills needed to assist such youths in actualizing their ability to obtain and
				maintain integrated employment at the greater of minimum or competitive wages.
				Such training shall be focused on developing the skills in personnel necessary
				to help such youths successfully identify and complete desired objectives in
				the following areas:
								(A)Academic and
				school-based preparatory experiences, including access to the general education
				curriculum in the least restrictive environment.
								(B)Work and career
				readiness.
								(C)Youth development
				and leadership.
								(D)Comprehensive
				community connections.
								(E)Family involvement
				and engagement.
								(F)Integrated employment experiences,
				including customized employment, supported employment services, and employment
				experiences after school, on weekends, and in the summer months.
								(4)The provision of assistance to youths with
				significant disabilities and their families with respect to determining
				appropriate services under relevant Federal and State programs, to include the
				following:
								(A)An informed decisionmaking process leading
				to an integrated employment or post-secondary education outcome and securing
				ongoing services required for sustaining the employment or post-secondary
				education outcome.
								(B)A benefits planning process in order to
				educate youths with significant disabilities regarding strategies for
				identifying, optimizing and managing available resources to support the
				youth.
								(C)A series of individualized economic
				advancement strategies to advance the optimal self-sufficiency and economic
				security of a youth with a significant disability with specific goals for asset
				development, including the use of favorable tax benefits, work incentives,
				matched savings plans, and financial education.
								(f)Prohibited
				activities
							(1)In
				generalFunds made available
				through a grant under subsection (a) may not be used for activities that result
				in youths with significant disabilities being placed in facility-based
				segregated services as an employment outcome or post-secondary outcome. In this
				paragraph, the term facility-based segregated services means
				rehabilitation or employment services provided by segregated entities, such as
				sheltered workshops, day habilitation, enclaves, or any other similar
				settings.
							(2)Rule of
				constructionNothing in this
				subsection shall be construed to prohibit any youth with a significant
				disability from having access to the general education curriculum during the
				pursuit of transition services or post-secondary education outcomes.
							(g)Employment
				outcomes and evaluation
							(1)OutcomesAn entity that receives a grant under this
				section shall collect data and report annually on, at a minimum, progress in
				achieving specific integrated employment outcomes outlined by the Assistant
				Secretary for Special Education and Rehabilitative Services. Such outcomes
				shall include the following:
								(A)The number of youths with significant
				disabilities who directly enter integrated employment or post-secondary
				education upon exiting the school system.
								(B)The types of positions and employment
				sectors the youths with significant disabilities are participating in, as
				defined by the Bureau of Labor Statistics of the Department of Labor.
								(C)The wages of and number of hours worked by
				youths with significant disabilities monthly.
								(D)The impact of
				employment on any Federal and State benefits received.
								(E)Indicators of
				improved economic status and self-sufficiency.
								(F)Data on those youths with significant
				disabilities who have not yet entered post-secondary education or integrated
				employment, outlining the reasons that such youths have not yet entered
				post-secondary education or integrated employment as well as the progress made
				to date in the acquisition of skills, training, and development necessary to
				attain an integrated employment outcome.
								(2)CenterThere
				is established a National Coordination Center on Systems Change and
				Transformation in the Transition of Youths with Significant Disabilities into
				Adulthood (in this paragraph referred to as the Center) to
				coordinate personnel training and professional development in evidence-based
				best practices resulting in integrated employment or post-secondary education
				outcomes. The Center shall coordinate assistance with the state grantees and
				their leadership teams and support grantees in their systems change efforts
				through the provision of training, professional development, technical
				assistance, data collection, and research.
							(h)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to carry out this
				section (other than subsection (g)(2)) $50,000,000 for each of the fiscal years
				2012 through 2016.
							(2)CenterThere are authorized to be appropriated to
				carry out subsection (g)(2) $5,000,000 for each of the fiscal years 2012
				through
				2016.
							.
			(b)Clerical
			 amendmentThe table of contents for the Rehabilitation Act of
			 1973 is amended by inserting after the item relating to section 306 the
			 following new item:
				
					
						Sec. 307. Grants for transition of youths
				with significant disabilities to
				adulthood.
					
					.
			
